Baskin, J.,
dissenting:
The complaint contains the following allegations: Plaintiff further alleges that on the 7th day of September, 1897, said board of county commissioners, without considering or investigating'in any manner the facts relating to the advancement by the plaintiff of the money aforesaid, and without considering the facts relating to the purposes for which said money had been advanced and used and whether the same had been actually used for the good and benefit of said county of Salt Lake, the said board of county commissioners rejected said claim. Plaintiff alleges upon information and belief that the reason for the refusal of said board to consider said claim was the belief by said board that they had no legal authority to cousider the said claim upon its merits.”
These allegations are admitted by the demurrer, and it appears from them that the board of county commissioners refused to pass upon, the question whether the money *20claimed by plaintiff bad been actually advanced and actually used for the good and benefit of the county, solely, on the ground that they had no legal authority to consider such claim upon its merits.
Under the provisions of the second proviso of the act, which authorizes, upon certain conditions, the payment of advancements of money for the purpose of defraying expenses incurred in the execution of the laws of the territory, or state, when the same was used for that purpose, it was the duty of the board of county commissioners to entertain and pass upon the question whether the money claimed by plaintiff was advanced, received and actually used for the purposes mentioned. Said provision is as follows: ‘ ‘ Provided further, that no such claims shall be paid by the board of county commissioners unless they find that said money has been actually advanced and actually used for the good and benefit of said county.”
A finding of the Board of County Commissioners as required by said proviso, that said money had been actually advanced and actually used for the good and benefit of the county, was a condition precedent to the right of recovery by plaintiff, and as the complaint alleges that this was not done, it stated no cause of action. The only remedy open to the plaintiff is by mandamus to compel the Board of. County Commissioners to perform the duty imposed by said proviso, and if when they pass upon the question they should find that said money was not expended as required by said act, the plaintiff would not be entitled to recover. They had no right to refuse to consider the claim of plaintiff on the ground of a lack of legal authority, for it was their mandatory duty to do so.
The demurrer should have been sustained.